Legality of Government Honoraria Ban Following U.S. v.
                National Treasury Employees Union

No p ortion o f § 5 0 1 (b ) o f the Ethics in G o v ern m en t A ct o f 1978, w hich im poses an honoraria ban
   on all g o v ern m en t em ployees, survives the S uprem e C o u rt’s decision in United States v. National
   Treasury Employees Union.


                                                                                                  February 26, 1996

                      M e m o r a n d u m O p in io n f o r t h e A t t o r n e y G e n e r a l



  Last year, the Supreme Court held that section 501(b) of the Ethics in Govern­
ment Act of 1978 — which imposes a government-wide ban on the receipt of
honoraria by any government employee— violates the First Amendment. United
States v. N ational Treasury Em ployees Union, 513 U.S. 454, 477 (1995)
(“ N T E U ” ). This memorandum examines, at the request of the Civil Division,
the question what, if any, portion of section 501(b) survives the NTEU decision.
As explained more fully below, we conclude that the answer to this question must
be “ none.” Following the Supreme Court’s invalidation of section 501(b) with
respect to the vast majority of the statute’s targeted audience, what remains is
a very different statute from the one Congress enacted. We cannot know, nor
should we speculate, whether Congress would have enacted an honoraria ban as
limited in scope as that portion o f section 501(b) which the Supreme Court de­
clined to strike down. The special constitutional solicitude accorded First Amend­
ment rights, moreover, cautions against any intrusion upon those rights without
the prior reflective judgment of the legislature.

                                                         I.

   In 1989, Congress enacted the Ethics Reform Act (the “ Act” ), Pub. L. No.
101-194, 103 Stat. 1716, 5 U.S.C. app. §§ 101-505, in an effort to reinforce stand­
ards of integrity within the federal government. Concluding that “ substantial out­
side earned income creates at least the appearance of impropriety and thereby
undermines public confidence in the integrity of government officials,” Report
of Bipartisan Task Force on Ethics on H.R. 3660, reprinted at 135 Cong. Rec.
30,740, 30,744 (1989) (“ Bipartisan Task Force Report” ), Congress amended sec­
tion 501(b) of the Ethics in Government Act of 1978 to create the following
“ Honoraria Prohibition” : “ An individual may not receive any honorarium while
that individual is a Member, officer, or employee.” 5 U.S.C. app. § 501(b). The
Act broadly defines “ officer or employee” to include nearly all employees of
the federal government. An “ honorarium” is defined as “ a payment of money

                                                        78
     Legality o f Government Honoraria Ban Following U.S. v. National Treasury Employees Union


or any thing of value for an appearance, speech or article.” 1 Id. §505(3). Federal
employees are thus prohibited from receiving compensation for a wide variety
of expressive activities, whether or not these are related to their official duties.
   Various individuals challenged the constitutionality of the honoraria ban in fed­
eral district court and their cases were consolidated into a single class action.
The class was defined as “ all Executive Branch employees ‘below grade G S-
16, who— but for 5 U.S.C. app. 501(b) — would receive honoraria.’ ” NTEU, 513
U.S. at 461. The district court granted the employees’ motion for summary judg­
ment, holding the statute “ unconstitutional insofar as it applies to Executive
Branch employees of the United States government” ; it enjoined enforcement of
the statute against any executive branch employee. NTEU, 788 F. Supp. 4, 13
(D.D.C. 1992). On appeal, the Court of Appeals affirmed, concluding that the
government’s concededly strong interest in protecting the integrity and efficiency
of public service did not justify a substantial burden on speech which did not
advance that interest. Determining that §501(b)’s application to executive branch
employees was severable, the Court of Appeals effectively rewrote the statute by
striking the words “ ‘officer or employee’ from section 501(b), except in so far
as those terms encompass members of Congress, officers and employees of Con­
gress, judicial officers and judicial employees.” NTEU, 990 F.2d 1271, 1279 (D.C.
Cir. 1993) (emphasis added).
   By a vote of 6 to 3, the Supreme Court, in an opinion written by Justice Stevens,
affirmed in part and reversed in part. The Court began its analysis with the affir­
mation that, even though respondent employees work for the federal government,
“ they have not relinquished ‘the First Amendment rights they would otherwise
enjoy as citizens to comment on matters of public interest.’ ” NTEU, 513 U.S.
at 465 (citing Pickering v. Board o f Educ. o f Township High School D ist., 391
U.S. 563, 568 (1968)). Because respondents’ expressive activities fell “ within the
protected category of citizen comment on matters of public concern,” id. at 466,
the Court applied Pickering's familiar balancing test:

          When a court is required to determine the validity of such a re­
          straint [on speech], it must “ arrive at a balance between the inter­
          ests of the [employee], as a citizen, in commenting upon matters
          of public concern and the interest of the State, as an employer,
          in promoting the efficiency of the public services it performs
          through its employees.”

Id. at 465-66 (citing Pickering, 391 U.S. at 568).

   1 A 1991 amendment to the definition o f “ honorarium'* provides one example o f some of the unusual distinctions
made by the statute. Under the amended defmition, which refers to “ a series o f appearances speeches, or a rtic le s /'
pay is prohibited for a series o f articles only if a nexus exists between the author’s employment and either the
subject matter o f the expression or the identity o f the payor. Id. However, for an individual article or speech, pay
is prohibited regardless o f any such nexus.


                                                        79
                            Opinions o f the O ffice o f Legal Counsel in Volume 20


    Looking more closely at the far-reaching scope of the honoraria ban, the Court
was clearly concerned with its widespread impact: It alternately characterized
 §501(b) as a “ wholesale deterrent to a broad category of expression by a massive
number of potential speakers,” id . at 454, “ a sweeping statutory impediment to
speech,” which “ chills potential speech before it happens,” id. at 467, 468, a
 “ large-scale disincentive to Government employees’ expression,” id. at 470, and
a “ crudely crafted burden on respondents’ freedom to engage in expressive activi­
ties.” Id. at 477. The heavy burden that the government bore in justifying the
ban was not, the Court concluded, satisfied by the government’s concerns about
the potential for honoraria abuses and the need “ to protect the efficiency of the
public service.” Id. at 474. These concerns were neither sustained by the record,
which was devoid of evidence of honoraria misconduct by the vast rank and file
of federal employees, nor supported by the text of the statute. The Court thus
held that § 501(b) violated the First Amendment. Id. at 477.
    Although it affirmed the D.C. Circuit’s holding with respect to the invalidity
of the honoraria ban, the Court rejected the lower court’s “ overinclusive” remedy.
Instead, it granted full relief to respondents, enjoining enforcement of the ban
as to “ all Executive Branch employees below Grade GS-16,” id. at 478, but
refusing to decide the applicability of the ban to senior executive branch officials.2
The Court noted that “ the Government conceivably might advance a different
justification for an honoraria ban limited to more senior officials, thus presenting
a different constitutional question than the one we decide today.” Id. Its “ obliga­
tion to avoid judicial legislation” also prevented the Court from crafting a nexus
requirement for the honoraria ban. How the ban should be limited— whether to
cases involving an undesirable nexus between the speaker’s official duties and
the subject matter of the speaker’s expression or to those involving some nexus
to the identity of the payor— was not, the Court said, a matter for judicial deter­
mination. Rather, the task of drafting a narrower statute was properly left to Con­
gress. Id. at 479.
    In a separate concurrence, Justice O’Connor made clear her understanding that
the majority’s holding did not require invalidation of the entire statute. She argued
that the statute was still “ capable of functioning independently” with respect to
its “ principal targets” — high-level executive branch employees and employees
of the legislative and judicial branches. Id. at 489 (O’Connor, J., concurring). Jus­
tice O ’Connor would also have read a nexus requirement into the honoraria ban.
    Dissenting Chief Justice Rehnquist, joined by Justices Scalia and Thomas, in­
sisted that the honoraria ban was consistent with the First Amendment under the
Pickering test. Id. at 501. Chief Justice Rehnquist noted that even if he agreed
with the majority’s conclusion that the ban violated the First Amendment, he
   2 The Court recognized that the class of respondents included one G S -1 6 employee to whom “ [t]he rationale
we have set forth for o ur holding does not necessarily a p p ly /' Noting, however, that the government did not request
reversal o f the low er c o u rt’s judgm ent granting him relief, the Court left that part of the lower court's judgment
intact. Id. at 478 n.23.


                                                         80
    Legality o f Government Honoraria Ban Following U.S.             v.   National Treasury Employees Union


would not accept the majority’s failure to include a nexus requirement in its rem­
edy. Because the majority had limited its analysis “ to only those applications
of the honoraria ban where there is no nexus between the honoraria and Govern­
ment employment,” in the Chief Justice’s view, the Court properly should have
limited its remedy to such applications as well.3 Id. at 502. Thus, like Justice
O’Connor, the dissent would have “ affirmed the injunction against the enforce­
ment of §501(b) as applied to Executive Branch employees below grade GS-
16 who seek honoraria that are unrelated to their Government employment.” Id.
at 503.

                                                          II.

   Our analysis of NTEU begins with its holding: as written, the honoraria ban
of § 501(b) violates the First Amendment. While §501(b) does not directly abridge
speech or discriminate among speakers on the basis of the content or viewpoint
of their messages, its prohibition on compensation “ unquestionably imposes a sig­
nificant burden on expressive activity.” NTEU, 513 U.S. at 468. Whatever “ spec­
ulative benefits,” id. at 477, the honoraria ban may provide the government are
insufficient to justify this “ blanket burden on the speech of nearly 1.7 million
federal employees.” Id. at 474.
   Finding §501(b) to be an invalid abridgment of government employees’ First
Amendment rights, the Supreme Court explicitly prohibited its enforcement
against the class of employees represented by the NTEU plaintiffs, i.e., all execu­
tive branch employees below grade GS-16. That group, the Court recognized,
consists of “ an immense class of workers.” Id. at 473. By enjoining application
of the honoraria ban with respect to this class, the Court drastically curtailed the
scope that even arguably could be given to § 501 (b).
   The question is whether any remaining applications of §501(b)— for example,
to employees of the legislative and judicial branches and to high-level executive
officials— survive the NTEU decision. Under well-established canons of statutory
construction, a portion of a statute that has been held invalid may be severed,
leaving the rest to operate, if there is no evidence that the legislature considered
the valid and invalid portions to be “ conditions, considerations, or compensations
for each other.” 2 Norman J. Singer, Sutherland Statutory Construction §44.06
(5th ed. 1992). Only if severance of the invalid provision would result in the
creation of a law that the legislature would not have enacted, should the entire
statute be invalidated. Id. §44.04. “ The final test [of severability] . . . is the
traditional one: the unconstitutional provision must be severed unless the statute

   3 I n a footnote, C hief Justice Rehnquist made clear that he “ certainly could not condemn the Court for its refusal
to rewrite the statute,” but was simply challenging “ the Court’s failure to tailor its remedy to match its selective
analysis.” Id. at S02 n.8.


                                                          81
                    Opinions o f the Office o f Legal Counsel in Volume 20


created in its absence is legislation that Congress would not have enacted.” Alaska
Airlines, Inc. v. B rock, 480 U.S. 678, 685 (1987).
   However, the courts’ ‘ ‘ ‘duty . . . to maintain [a challenged] act in so far as
it is valid,’ ” id. at 684 (citation omitted), is not unlimited. Three considerations
lead us to the conclusion that an attempt to apply § 501(b) to anyone after NTEU
would run afoul of the courts’ “ obligation to avoid judicial legislation.” NTEU,
513 U.S. at 479.
   1. As noted in N TEU itself, attempts to devise a constitutional construction of
a partially invalid statute are deeply problematic if they require the courts “ to
tamper with the text of the statute, a practice we strive to avoid.” Id. at 478.
This principle has special force when a proposed “ construction” would essentially
redraft the statute by treating general language as if it contained words limiting
the statute’s scope. See, e.g., Eubanks v. Wilkinson, 937 F.2d 1118, 1125 (6th
Cir. 1991). Even in the presence of a severability clause making explicit the con­
gressional intention that a partly invalid statute should be upheld to the greatest
extent possible, the Supreme Court has held that it could not ‘‘dissect an unconsti­
tutional measure and reframe a valid one out of it by inserting limitations it does
not contain.” H ill v. Wallace, 259 U.S. 44, 70 (1922). Doing so would run the
risk of “ creat[ing] a program quite different from the one the legislature actually
adopted,” Sloan v. Lemon, 413 U.S. 825, 834 (1973), a danger that the NTEU
Court explicitly cited in refusing to adopt the government’s proposal to insert
a nexus requirement into §501(b)’s honoraria ban. 513 U.S. at 479.
   We believe that any attempt to identify a surviving core to § 501(b) runs afoul
of this principle, because what would be left is an entirely different statute from
the one Congress intended to enact. While the absence of a severability clause
from the Act does not in itself create a presumption against severability, Alaska
Airlines, 480 U.S. at 686, nothing in the text or legislative history of the honoraria
ban indicates that Congress was willing to limit the ban to high-level executive
branch officials and legislative and judicial branch employees. The primary focus
of the legislative history, as both the district court and the Court of Appeals recog­
nized, was Congress’ concern with the receipt of honoraria by its own members.
NTEU, 788 F. Supp. at 13; NTEU, 990 F.2d at 1278. There is no evidence, how­
ever, that this was Congress’ exclusive concern. While the discussion in the Bipar­
tisan Task Force Report concentrates on potential honoraria abuses by Congress,
the report nevertheless recommends “ that honoraria be abolished fo r all officers
and em ployees o f the governm ent.” Bipartisan Task Force Report, 135 Cong. Rec.
at 30,744 (emphasis added). Some of the language in the Senate floor debate sug­
gests that a general honoraria ban was the “ heart” of the proposed legislation.
See 135 Cong. Rec. at 29,660-61 (comments of Sen. Mitchell). Moreover, not­
withstanding any preoccupation in the legislative history with an honoraria ban
directed at Congress, the fact remains that the ban which Congress eventually
d id enact was not limited to its own members, but extended to a broad class

                                             82
     Legality o f Government Honoraria Ban Following U.S. v. National Treasury Employees Union


of government employees in coordinate branches.4 Any saving “ construction”
of §501(b) would unavoidably upset the decision Congress actually made to enact
a honoraria ban extending across all three branches, and would require the courts
to speculate as to which of the several possible narrower statutes — if any — Con­
gress would have enacted if it had foreseen the decision in NTEU.
   2. A decision upholding as still valid some applications of §501 (b) would not
only create a provision the scope of which was the product of judicial, not legisla­
tive, creativity; it would also approve a regulatory scheme of vastly different prac­
tical proportions than the one that Congress envisioned when it enacted the statute.
The honoraria ban that Congress understood itself to be enacting covered a very
large number of persons, while any saving construction would reduce the group
affected manyfold. Whatever the significance of attempting to reach the larger
class for First Amendment analysis, Congress might reasonably have considered
a broader approach more politically acceptable or even responsible. Cf. United
States v. Carotene Products Co., 304 U.S. 144 (1938). The drastic reduction in
the practical reach of the statute required after NTEU in itself suggests that the
resulting honoraria ban is not one that is traceable to congressional intent. As
the Supreme Court has noted, the general presumption in favor of statutory validity
“ may disappear where the statute in question has already been declared unconsti­
tutional in the vast majority of its intended applications, and it can fairly be said
that it was not intended to stand as valid . . . only in a fraction of the cases
it was originally designed to cover.” United States v. Raines, 362 U.S. 17, 23
(1960); Adams v. Askew, 511 F.2d 700, 704 (5th Cir. 1975). Precisely such a
situation is presented here. The NTEU decision invalidated § 501(b) with respect
to the vast majority of the applications Congress intended it to have. What we
are left with is an entirely different statute from the one that Congress enacted.
   3. The need to exercise caution and restraint in evaluating congressional intent
is particularly acute where, as here, First Amendment rights are implicated. We
hold no freedom more inviolable than our First Amendment right to freedom of
speech. Because free and unfettered debate lies at the foundation of our republic,
First Amendment rights “ hold a preferred position in the hierarchy of the constitu­
tional guarantees of the incidents of freedom.” Poulos v. New Hampshire, 345
U.S. 395, 405 (1953).
   Given the special constitutional solicitude granted First Amendment rights, a
federal statute will ordinarily not be construed to infringe upon those rights absent
a clear and affirmative expression of congressional intent. See NLRB v. Catholic
Bishop o f Chicago, 440 U.S. 490, 504 (1979). While we may be able to speculate
from the legislative history that Congress might have enacted an honoraria ban

    4 W e note that, were we to agree that the legislative history’s focus on the receipt of honoraria by members
o f Congress was dispositive o f the question o f congressional intent, such a position could, at most, support application
o f the statute to members o f Congress, not to other legislative, judicial o r executive branch employees. Justice O ’Con­
nor, who urged this application in her concurrence, cited no legislative history to support such an expansion. Rather,
the legislative history she relied upon referred, again, only to members o f Congress.


                                                          83
                     Opinions o f the Office o f Legal Counsel in Volume 20


more limited than § 501(b), we cannot say with certainty that Congress would
have done so, nor can we know what limitations Congress might have imposed
or what rationale Congress might have offered. In NTEU, the Court refused to
draw a line between “ categories of speech covered by [the] overly broad statute,
[where] Congress has sent inconsistent signals as to where the new line or lines
should be drawn.” 513 U.S. at 479 n.26. A judicial decision choosing where to
draw the line between categories of speakers covered by the honoraria ban would
be a similar and equally unacceptable “ invasion of the legislative domain.” Id.
In the absence of any clear legislative intent to restrict application of the honoraria
ban to high-level executive officials, and employees of the legislative and judicial
branches, § 5 0 1(b) simply cannot stand.

                                             III.

   After NTEU, there can be no doubt that the honoraria ban imposes a significant
burden on the First Amendment rights of federal government employees. Govern­
ment protestations of possible honoraria abuses and administrative inefficiencies
notwithstanding, the Supreme Court effectively eviscerated § 501(b) by prohibiting
its application to executive branch employees below GS-16. Whether Congress
would have enacted an honoraria ban limited to those government employees not
included within the N TEU class is an open question. Certainly these remaining
employees have First Amendment rights no less compelling than those of the
NTEU class members, rights which cannot and should not be summarily abridged
on the basis of speculation as to congressional intent. We thus conclude that
§ 501(b) does not survive the Supreme Court’s ruling in NTEU.

                                                           WALTER DELLINGER
                                                          Assistant Attorney General
                                                           Office o f Legal Counsel




                                             84